Citation Nr: 0811371	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-40 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected thrombophlebitis of the left 
leg.

3.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected postoperative right ligamentous 
debridement with degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted an increased rating of 10 percent 
for service-connected thrombophlebitis of the left leg, 
effective from May 9, 2003; continued the noncompensable 
rating for service-connected postoperative right ligamentous 
debridement with degenerative arthritis of the right knee; 
and denied service connection for a low back disability.  In 
a February 2005 rating decision, the RO granted an increased 
rating of 10 percent for service-connected postoperative 
right ligamentous debridement with degenerative arthritis of 
the right knee, effective from January 18, 2005.

Originally, the veteran's notice of disagreement for the 
March 2004 rating decision included disagreement with the 
disability rating assigned for post-traumatic stress disorder 
(PTSD).  In November 2004, however, the veteran specifically 
appealed only the issues of increased rating for service-
connected postoperative right ligamentous debridement with 
degenerative arthritis of the right knee, increased rating 
for service-connected thrombophlebitis of the left leg, and 
service connection for a low back disability.  Therefore, the 
issue of entitlement for an increased rating for PTSD is not 
on appeal.

In January 2008, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from a low back disability.

2.  The veteran's thrombophlebitis of the left leg is not 
manifested by persistent edema, stasis pigmentation, 
ulceration or eczema.

3.  Although some functional loss is present, the medical 
evidence of record does not demonstrate left knee limitation 
of flexion to 30 degrees, or any compensable limitation of 
extension.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for a disability rating greater than 10 
percent for thrombophlebitis of the left leg are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2007).

3.  The criteria for a disability rating greater than 10 
percent for postoperative right ligamentous debridement with 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected thrombophlebitis of the left 
leg is currently rated 10 percent under Diagnostic Code 7121, 
for post-phlebitic syndrome.

Under Diagnostic Code 7121, a 10 percent evaluation requires 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema warrants a 20 percent evaluation.  
When the disability is manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is warranted.  When there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 60 
percent evaluation is warranted.  Massive board-like edema 
with constant pain at rest warrants a 100 percent disabling 
evaluation.  38 C.F.R. § 4.104.

After a careful review of the record, the Board finds that 
the evidence of record does not support a higher rating.  In 
order to receive a higher rating under Diagnostic Code 7121, 
the evidence must show persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  The veteran was afforded VA 
examinations in November 2003, January 2005, January 2007 and 
April 2007, in connection with his increased rating claim.  
During those examinations, the veteran's complained of having 
edema with prolonged standing or walking.  In November 2003, 
the veteran reported that his edema was resolved with 
elevation.  Physical examination revealed no edema and scant 
pigmentation consistent with stasis changes.  The January 
2005 and January 2007 VA examinations revealed that the 
veteran had no edema, stasis pigmentation, ulceration or 
eczema.  In April 2007, the examiner noted a normal 
appearance of the left leg.  Therefore, as there is no 
evidence of persistent edema, a higher disability rating for 
the veteran's thrombophlebitis of the left leg is not 
warranted.

The Board now turns to the veteran's claim for an increased 
rating for postoperative right ligamentous debridement with 
degenerative arthritis of the right knee.  The veteran's the 
right knee is currently evaluated as 10 percent disabling 
under Diagnostic Code 5010-5260, arthritis due to trauma and 
limitation of leg flexion.  38 C.F.R. § 4.71a.  In this 
regard, traumatic arthritis is rated analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The Diagnostic Codes that focus on limitation of motion of 
the knee are 5260 and 5261.  Normal range of motion of the 
knee is to zero degrees extension and to 140 degrees flexion.  
See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for 
postoperative right ligamentous debridement with degenerative 
arthritis of the right knee.  The veteran has not shown any 
limitation of extension in that his extension has been 0 
degrees in all the VA examination reports dated November 
2003, January 2005, January 2007 and April 2007.  He has 
limitation of flexion, but it has been, at worst, to 125 
degrees, which would not warrant a 10 percent evaluation 
under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The veteran has complained of pain, which has been 
substantiated by medical professionals when he has been 
examined, and which pain is contemplated by the 10 percent 
evaluation.  Examiners have noted that the veteran does not 
have additional limitations due to weakness, fatigability, or 
pain.  For example, the January 2005 and January 2007 
examiners both specifically stated that there was no 
additional limitations on repetitive motion as related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance. 

In order to warrant an evaluation in excess of 10 percent 
based upon limitation of motion there must be the actual or 
functional equivalent of limitation of flexion to 30 degrees 
or the actual or functional equivalent of limitation of 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The veteran's range of motion, as stated 
above, has been, at worst, 0 to 125 degrees.  Such limitation 
of motion is not sufficient to warrant a rating higher than 
10 percent under Diagnostic Code 5260.

The Board has considered whether an additional or higher 
rating would be available under other Diagnostic Codes.  
However, there is no evidence of ankylosis of the knee 
(Diagnostic Code 5256), subluxation or instability 
(Diagnostic Code 5257), or impairment of the tibia and fibula 
(Diagnostic Code 5262).  Therefore, these Diagnostic Codes 
are not applicable.  Thus, the veteran's postoperative right 
ligamentous debridement with degenerative arthritis of the 
right knee will continue to be rated as 10 percent disabling 
under Diagnostic Codes 5010-5260.  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

The veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The preponderance 
of the evidence is against a rating higher than 10 percent 
for either the veteran's thrombophlebitis of the left leg or 
postoperative right ligamentous debridement with degenerative 
arthritis of the right knee.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990)

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board does not find 
evidence that the veteran's thrombophlebitis of the left leg 
or postoperative right ligamentous debridement with 
degenerative arthritis of the right knee should be increased 
for any separate periods based on the facts found during the 
whole appeal period.  The evidence of record in connection 
with these claims supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the record does not contain a current diagnosis 
of a low back disability.  In fact, post-service medical 
evidence is entirely negative for any competent evidence of 
the clinical presence of this condition.  The veteran was 
treated in service for a lumbar back strain.  See service 
medical records dated March 1969.  However, the veteran's 
separation examination dated November 1985 reported the 
veteran's spine as normal and the veteran indicated at 
separation on his report of medical history that he did not 
have recurrent back pain.  In the absence of any competent 
evidence of a current low back disability, the Board must 
conclude the veteran does not currently suffer from this 
disability.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003 for the increased rating claims.  

However, for the claim of service connection for a low back 
disability, the RO provided the appellant with notice in 
February 2005 and March 2006, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication for this claim, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a June 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

None of the notice letters, however, fully discussed the 
criteria for an increased rating; thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claims for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication of the claims decided herein.  In his statements 
in support of his claims, notably his notice of disagreement, 
substantive appeal and written statement dated April 2004, 
the veteran discussed medical findings, which indicate actual 
knowledge of the evidence needed to substantiate the claims, 
of the right to submit additional evidence and the 
availability of additional process.  In addition, the 
veteran's accredited representative submitted written 
arguments in December 2007 which demonstrated actual 
knowledge of the legal requirements of the claims.  

As actual knowledge of the evidence necessary to substantiate 
the claims has been demonstrated and the veteran, or those 
acting on his behalf, has had a meaningful opportunity to 
participate in the development of his claims, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  See 
Vazquez-Flores v. Peake, 22 Vet. App. at 49 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations for the increased rating claims, and obtained 
medical opinions as to the etiology and severity of 
disabilities.  Regarding the issue of service connection for 
a low back disability, VA need not obtain an examination as 
the evidentiary record does not show that the veteran 
currently suffers from that disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.


ORDER


Entitlement to a disability evaluation in excess of 10 
percent for service-connected thrombophlebitis of the left 
leg is denied.

Entitlement to a disability evaluation in excess of 10 
percent for service-connected postoperative right ligamentous 
debridement with degenerative arthritis of the right knee is 
denied.

Service connection for a low back disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


